            Case 4:19-cr-00690-JAS-LCK Document 65 Filed 06/16/20 Page 1 of 3



1     Law Office of
     MICHAEL J. BLOOM, PC
2    100 North Stone Avenue, Ste. 701
     Tucson, Arizona 85701
3    MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
4    Telephone: (520) 882-9904
     Fax: (520) 628-7861
5
     Law Office of
6    HERNANDEZ & HAMILTON, PC
     The Johnson House Offices
7    455 West Paseo Redondo
     Tucson, Arizona 85701-8254
8    JOSHUA F. HAMILTON (AZ Bar No. 028084)
     Email: Josh@Hernandez-Hamilton.com
9    Telephone: (520) 882-8823
     Fax: (520) 882-8414
10
     Attorneys for Defendant Norman
11
                          IN THE UNITED STATES DISTRICT COURT
12

13                               FOR THE DISTRICT OF ARIZONA
14
     United States of America,                     No. CR19-00690-TUC-JAS(LCK)
15                        Plaintiff,
16                                                   MOTION TO CONTINUE
             vs.                                  SENTENCING CURRENTLY SET
17
                                                       FOR JUNE 26, 2020
18   Alexander True Norman,
                       Defendant.                    (Defendant Out of Custody)
19

20

21           It is expected that excludable delay under Title 18, United States Code,
22   Section 3161 (h)(1)(f), will occur as a result of this motion or an order based
23
     thereupon.
24

25           The defendant, through his attorneys, hereby moves to continue the
26
     Sentencing in this matter, presently set to commence on June 26, 2020, for a period
27

28   of sixty (60) days. This request is made for the following reasons:



                                              1
           Case 4:19-cr-00690-JAS-LCK Document 65 Filed 06/16/20 Page 2 of 3



1          1. As the Court knows, since March 9, 2020, the situation with regards to
2             COVID-19 has impacted the criminal justice system dramatically. The
              parties understand that the Court would like to limit courtroom.
3

4
           2. As such, this motion is to avoid an unnecessary in-person courtroom
5             appearance.
6
           3. According to Pretrial Services, the defendant is making significant
7
              progress through counseling services offered through the Court.
8

9
           4. Counsel undersigned has contacted counsel for the government, Adam
              Rossi, Assistant United States Attorney, who stated he has no objection
10            to this request, or an order based thereupon.
11
           5. This request is made in the interests of justice and is not made for the
12
              purpose of undue delay or prejudice to any party. This case does not
13            involve any victims. A denial of this request will result in a miscarriage
              of justice.
14

15         For the above-stated reasons, the defense asks that this Court continue the
16
     sentencing in this matter for a period of sixty (60) days. Defendant hereby waives
17

18   any applicable time limits.
19
           RESPECTFULLY SUBMITTED this 16th day of June, 2020.
20

21

22                                         Law Office of
23
                                           HERNANDEZ & HAMILTON, PC

24

25                                          s/Joshua F. Hamilton
                                           JOSHUA F. HAMILTON
26
                                           Attorney for Defendant
27

28




                                             2
           Case 4:19-cr-00690-JAS-LCK Document 65 Filed 06/16/20 Page 3 of 3



1                             CERTIFICATE OF SERVICE
2
     I, Joshua F. Hamilton, do hereby certify that on this 16th day of June, 2020, I
3
     electronically transmitted the foregoing document to the Clerk’s Office using the
4    CM/ECF System for filing, and transmittal of a Notice of Electronic Filing was
     sent to the following recipients:
5

6    The Honorable James A. Soto
7
     United States District Court

8    Adam Rossi, Assistant
9    United States Attorney’s Office
10
     Katia C. Cook
11   U.S. Probation Officer
12
     Michael J. Bloom
13   Attorney for Defendant Norman
14
     Joshua F. Hamilton
15   Attorney for Defendant Norman
16
     By s/Joshua F. Hamilton
17
       JOSHUA F. HAMILTON
18

19

20

21

22

23

24

25

26

27

28




                                             3
